McCay, Judge.
Whatever may be the law of the case, as argued at the hearing, on the liability of this road under the circumstances, if it were proven the lost goods had ever been in its posses*294sion, it is very clear from this record that the verdict of the jury is right. There is no proof that the Rome Railroad ever had or undertook to carry the goods sued for. Indeed, the proof is very strong, that the goods never came upon that road. It was the clear duty of the plaintiff to show this, and the judgment must therefore be affirmed.
Judgment affirmed.